Case 12-50010        Doc 58     Filed 12/31/18     Entered 12/31/18 16:58:57          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12 B 50010
         Jan A Kozina
         Wioletta D Kozina
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/21/2012.

         2) The plan was confirmed on 03/21/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 06/22/2018.

         6) Number of months from filing to last payment: 66.

         7) Number of months case was pending: 72.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $211,477.51.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 12-50010             Doc 58            Filed 12/31/18    Entered 12/31/18 16:58:57                Desc         Page 2
                                                             of 4



 Receipts:

           Total paid by or on behalf of the debtor                      $31,222.00
           Less amount refunded to debtor                                   $829.05

 NET RECEIPTS:                                                                                             $30,392.95


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $3,050.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                 $1,250.95
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,300.95

 Attorney fees paid and disclosed by debtor:                            $450.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 American Home Mortgage Servicing           Unsecured           0.00           NA              NA            0.00       0.00
 American InfoSource LP as Agent            Unsecured     18,440.00     18,440.34        18,440.34      1,844.03        0.00
 Asset Acceptance                           Unsecured     19,276.00     13,178.05        13,178.05      1,317.81        0.00
 Asset Acceptance LLC                       Unsecured     13,134.00            NA              NA            0.00       0.00
 Bank of America                            Unsecured           0.00           NA              NA            0.00       0.00
 Bank of America                            Unsecured           0.00           NA              NA            0.00       0.00
 Bank of America                            Unsecured           0.00           NA              NA            0.00       0.00
 Bank of America                            Unsecured           0.00           NA              NA            0.00       0.00
 Bank of America                            Unsecured           0.00           NA              NA            0.00       0.00
 Bank Of America N A                        Secured      242,428.00    217,988.96       217,988.96           0.00       0.00
 Bank Of America N A                        Secured        3,894.26       3,266.40        3,266.40      3,266.40        0.00
 Becket & Lee                               Unsecured      1,286.00       1,286.89        1,286.89        128.69        0.00
 Bureaus Investment Group Portfolio No 15   Unsecured      2,887.00       3,245.62        3,245.62        324.56        0.00
 Chase                                      Unsecured     11,741.00            NA              NA            0.00       0.00
 Chase                                      Unsecured           0.00           NA              NA            0.00       0.00
 Chase Home Equity - Payment Processing     Secured       62,808.00     55,005.40        55,005.40           0.00       0.00
 Chase Home Equity - Payment Processing     Unsecured           0.00      5,500.55        5,500.55        550.06        0.00
 Chase Home Equity - Payment Processing     Unsecured           0.00    67,999.66        67,999.66      6,799.97        0.00
 Chase Manhattan Mortgage                   Unsecured           0.00           NA              NA            0.00       0.00
 Discover Bank                              Unsecured      4,174.00       4,174.78        4,174.78        417.48        0.00
 Discover Financial Services                Unsecured           0.00           NA              NA            0.00       0.00
 Ford Cred                                  Unsecured           0.00           NA              NA            0.00       0.00
 Gb Algonquin                               Unsecured           0.00           NA              NA            0.00       0.00
 Gemb/JC Penny                              Unsecured          44.00           NA              NA            0.00       0.00
 Gemb/walmart                               Unsecured           0.00           NA              NA            0.00       0.00
 HSBC                                       Unsecured           0.00           NA              NA            0.00       0.00
 Hsbc Mortgage Corp Usa                     Unsecured           0.00           NA              NA            0.00       0.00
 Hsbc/bstby                                 Unsecured           0.00           NA              NA            0.00       0.00
 Hsbc/Carsn                                 Unsecured           0.00           NA              NA            0.00       0.00
 LoanCare LLC                               Secured        2,096.86       2,096.86        2,096.86      2,096.86        0.00
 LoanCare LLC                               Secured      262,290.00    260,809.12       260,809.12           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 12-50010             Doc 58   Filed 12/31/18    Entered 12/31/18 16:58:57               Desc        Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal       Int.
 Name                                  Class   Scheduled      Asserted      Allowed         Paid          Paid
 LoanCare LLC                      Unsecured     89,827.00     93,154.25     93,154.25       9,315.43         0.00
 Mid Amer Fsl                      Unsecured           0.00           NA            NA            0.00        0.00
 Mid Amer Fsl                      Unsecured           0.00           NA            NA            0.00        0.00
 Nbgl-carsons                      Unsecured           0.00           NA            NA            0.00        0.00
 Peoples Energy Corp               Unsecured           0.00           NA            NA            0.00        0.00
 Peoples Energy Corp               Unsecured           0.00           NA            NA            0.00        0.00
 Peoples Energy Corp               Unsecured           0.00           NA            NA            0.00        0.00
 Peoples Energy Corp               Unsecured           0.00           NA            NA            0.00        0.00
 Peoples Energy Corp               Unsecured           0.00           NA            NA            0.00        0.00
 PNC Bank NA                       Unsecured         191.00        226.19        226.19          22.62        0.00
 PNC Bank NA                       Secured       94,223.00     93,989.76     93,989.86            0.00        0.00
 Quantum3 Group                    Unsecured            NA          80.92         80.92           8.09        0.00
 Sears/Cbna                        Unsecured           0.00           NA            NA            0.00        0.00
 Springleaf Financial Services     Unsecured           0.00           NA            NA            0.00        0.00
 State Farm Financial Services     Unsecured           0.00           NA            NA            0.00        0.00
 Tnb-Visa (TV) / Target            Unsecured           0.00           NA            NA            0.00        0.00
 Toyota Motor Credit Corporation   Unsecured           0.00           NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                  $627,793.34               $0.00                  $0.00
       Mortgage Arrearage                                  $5,363.26           $5,363.26                  $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00                  $0.00
       All Other Secured                                       $0.00               $0.00                  $0.00
 TOTAL SECURED:                                          $633,156.60           $5,363.26                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                $0.00                $0.00
        Domestic Support Ongoing                                $0.00                $0.00                $0.00
        All Other Priority                                      $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                                $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                             $207,287.25         $20,728.74                   $0.00


 Disbursements:

           Expenses of Administration                           $4,300.95
           Disbursements to Creditors                          $26,092.00

 TOTAL DISBURSEMENTS :                                                                          $30,392.95




UST Form 101-13-FR-S (9/1/2009)
Case 12-50010        Doc 58      Filed 12/31/18     Entered 12/31/18 16:58:57            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
